Citation Nr: 0805461	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to nonservice-connected improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1965.  He died in May 1991.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board from a May 2005 rating action 
of the Roanoke, Virginia Department of Veterans' Affairs (VA) 
Regional Office (RO).  

FINDINGS OF FACT

1.  The veteran served during the Vietnam Era.

2.  The veteran died in May 1991. He was not service 
connected for any disability at the time of his death, he had 
no claims pending at the time of his death, and was not 
entitled to a permanent and total pension at the time of 
death.

3. The appellant's countable income for 2004 and 2005 exceeds 
the maximum annual income for improved death pension benefits 
for a surviving spouse without child.


CONCLUSION OF LAW

The income requirements for entitlement to improved pension 
benefits for 2004 and 2005 are not met. 38 U.S.C.A. §§ 1503, 
1541 (West 2002); 38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the essential facts in this case 
have been fully developed and are not in dispute.  The 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) has no effect upon an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter. Manning v. Principi, 
16 Vet. App. 534 (2002).

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2003).

Death pension is a benefit payable by VA to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§ 3.4.  Basic entitlement to death pension exists if the 
veteran: was a veteran of a period war who had qualifying 
wartime service or was a veteran of a period of war who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  Qualifying wartime service is that service 
specified in 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) 
and means that the veteran served in the active military, 
naval or air service - (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  The qualifying periods of war include, the Vietnam era.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).

The Vietnam era is the period beginning on February 28, 1961, 
and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period.  The 
period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12- 
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

Rates of death pension benefits are published in tabular form 
in appendix B of Veterans Benefits Administration Manual M21-
1 (M21-1), and have the same force and effect as if published 
in the Code of Federal Regulations.  38 C.F.R. § 3.21.  

Veterans Benefits Administration Manual M-21-1, Adjudication 
Procedures, Appendix B - Rate Tables from December 1, 2003 
and December 1, 2004.

MAXIMUM ANNUAL RATES
Dep
 Codes
Surviv
ing
Spouse
10
SS
$6,634 
           Effective 12/1/03

MAXIMUM ANNUAL RATES
Dep
 Codes
Surviv
ing
Spouse
10
SS
$6,814 
MAXIMUM ANNUAL RATES
           Effective 12/1/04

In the present case, the veteran died in May 1991.  He was 
not service connected for any disability at the time of his 
death.  A June 2000 rating decision denied service connection 
for the cause of the veteran's death, and the appellant was 
informed of that decision via letter dated in July 2000.  
There is no record in the case file of the July 2000 letter 
having been returned as undelivered or of an appeal of the 
June 2000 decision. It became final in July 2001.  In August 
2004, the Board of Veterans' Appeals (the Board) denied the 
appellant entitlement to nonservice-connected death pension 
benefits for the year 2003.  She did not appeal that 
decision.  The appellant's most recent claim for death 
pension benefits was received in February 2005 . 

Information received from the Social Security Administration 
(SSA) reveals that the appellant has been in receipt of SSA 
disability benefits since the 1980's.  It was indicated in 
the report that effective December 2003, she was to receive 
$690.00 per month as her SSA benefit.  Effective March 2004, 
that amount was decreased to $689.60.  In December 2004, the 
amount was increased to $708.20.  In effect, for the year 
2004, the appellant's paid SSA income was $8294.60.  The 
record reflects that she was in receipt of Medicare A, and 
the amount allotted as payment for that benefit was withheld 
from her total SSA benefit, leaving the $8294.60 noted above.  
The appellant submitted information to indicate that her 
medical expenses for 2004 were $633.30.  Her annualized 
countable income for 2004 was $7661.30.

For the year 2005, information from SSA revealed that her 
monthly benefit was $708.20 from January 2005 through 
November 2005.  In December 2005, it was increased to 
$737.50.  Thus for the year 2005, her paid SSA income was 
$8527.70.  The record reflects that she was in receipt of 
Medicare benefits and the amount allotted as payment for that 
benefit was withheld from her total SSA benefit, leaving the 
$8527.70 noted above.  The appellant submitted a medical 
expense report indicating that $275.00 was pending for 
December 2005 treatment.  Her annualized countable income for 
2005 was $8252.70.

Using the sum of the income figures set forth above, none of 
which have been disputed by the appellant, for the year 2004 
her annualized countable income for death pension purposes 
exceeds the applicable income limit of $6634.00.  Further, 
for the year 2005 her annualized countable income for death 
pension purposes exceeds the applicable income limit of 
$6814.00.  See Veterans Benefits Administration Manual M-21-
1, Adjudication Procedures, Appendix B - Rate Tables from 
December 1, 2003 and December 1, 2004.

Accordingly, the Board must conclude that the appellant did 
not satisfy the threshold income limit for eligibility to 
receive death pension benefits for the years 2004 and 2005.  
In cases such as this, where the law is dispositive, a denial 
of the claim is in order because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  The 
appellant is free to reapply for death pension benefits at 
any future time. See 38 C.F.R. § 3.271(a).  However, in 
support of any new claim, she must again accurately report 
her current income and any medical or other expenses that 
would be deductible expenses.


ORDER

Entitlement to improved death pension for 2004 and 2005 is 
denied based on excessive income.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


